Quo warranto proceedings were instituted in this Court by the Attorney General to have determined the constitutional validity of Chapter 16058, Acts of 1933, under which the respondents are performing the function of selecting and certifying names of persons qualified for jury duty, which duty had theretofore been performed by the county commissioners.
It is in substance contended that Chapter 16058 is a local and not a general law, and thereby violates the provisions of Section 20, Article III of the Constitution which forbid the passage of special or local laws "regulating the practice of courts of justice" and "summoning and empaneling grand and petit juries"; and that if a local law is permissible on the subject of the Act, a notice of intention to apply for its enactment was not published as required by Section 21, Article III of the Constitution, the Act is invalid.
It is argued that Chapter 16058 is a local law because it covers only one county and was treated by the Legislature as a local bill in passing it; that the classification as made of counties by population is arbitrary and without any reasonable basis; and that the classification is therefore illegal and fails, thereby making the Act in legal effect a local law.
The treatment of the bill as a local bill by placing it on the calendar of local bills in the process of its enactment does not make it a local law if in legal effect it is a general law and was enacted according to the essential requirements for enacting all statutes. If a classification is legal to make a general law, the fact that it embraces only one county *Page 562 
does not make it a local law. Givens v. County of Hillsborough,46 Fla. 502, 33 So.2d 88, 110 Am. St. Rep. 104.
Different sections of the Constitution relate severally to (1) subjects upon which no special or local law shall be passed (Secs. 20 and 25, Art. III); (2) subjects which must be regulated by general laws (Sec. 22, Art. III, and Sec. 4, Art. VIII, Sec. 9, Art. XII, as amended in 1926; see also Sec. 1, Art. IX, Sec. 1, Art XII): (3) subjects which may be regulated by general or by local laws (Secs. 21 and 24, Art. III; Sec. 5, Art. IX). Except in cases covered by Section 8 of Article VIII (State v. Comrs. Duval Co., 23 Fla. 483, 3 So.2d 193; Middleton v. City of St. Augustine, 42 Fla. 287, 29 So.2d 421, 89 Am. St. Rep. 227) or by other express or implied provisions of organic law (see State v. O'Neal, 100 Fla. 1277, 121 So.2d 165); "no local or special bill shall be passed unless notice of the intention to apply therefor shall have been published" and the publication shown as required by law. Sec. 21, Art. III, as amended in 1928. The proviso to Section 21, Article III, relating to notice of proposed local laws was not complied with in enacting Chapter 16058, and if it is a local law, it is invalid.
Within the contemplation of the constitution, a special law is one relating to, or designed to operate upon, particular persons or things (Citizens Bank  Trust Co. v. Mabry, 102 Fla. 1084,  136 So.2d 714), or one that purports to operate upon classified persons or things when classification is not permissible or the classification adopted is illegal (Knight v. Board Public Inst., 102 Fla. 922, 136 So.2d 631); a local law is one relating to, or designed to operate only in, a specifically indicated part of the State (State ex rel. v. Crandon, 105 Fla. 309,  141 So.2d 177), or one that purports to operate within classified territory when classification is not *Page 563 
permissible or the classification adopted is illegal (Anderson v. Board of Public Instruction, 102 Fla. 695, 136 So.2d 334).
A general law operates universally throughout the State, or uniformly upon subjects as they may exist throughout the State, or uniformly within permissible classifications by population of counties or otherwise, or is a law relating to a State function or instrumentality. See 59 C. J. 728, 732 et seq.;
Lake v. Palmer, 18 Fla. 501.
If particular physical conditions exist in only a portion of the State, enactments with reference thereto may be general laws; e. g. laws regulating fishing in "the waters of the State of Florida," or in "the rivers, creeks, bays, bayous, or other such waters on the coast of the State of Florida," are general laws, though some waters do not exist universally in every part of the State. Carlton v. Johnson, 61 Fla. 15, 55 So.2d 975. See also Bloxham v. Florida Central and Peninsular Railroad Co.,35 Fla. 625, 17 So.2d 902. But a statute regulating fishing in "the salt or fresh waters of" specified but not classified counties of the State when salt or fresh water fish exist in other sections of the State, is a local law. Stinson v. State,63 Fla. 42, 58 So.2d 722. See also Southern Drainage District v. State, 93 Fla. 672, 112 So.2d 561.
Statutes operating upon proper classifications of the subject regulated may be general laws within the meaning of the Constitution. See Ex parte Wells, 21 Fla. 280; McConihe, Mayor,ex rel. McMurray, 17 Fla. 238; Anderson v. Board, 102 Fla. 695,136 So.2d 81; State, ex rel. v. Love, 99 Fla. 333, 126 So.2d 374, headnote II. Givens v. Hillsborough Co., 46 Fla. 502,35 So. 88; State, ex rel. Buford, v. Shepard, 84 Fla. 206, 93 So.2d 667; Whitaker v. Parsons, 80 Fla. 352, 86 So.2d 247; Collier v. Cassady, *Page 564 63 Fla. 390, 57 So.2d 617; State v. Jacksonville Term. Co., 41 Fla. 363,  27 So.2d 221, headnote 1.
As to classifications, this court has announced the rule that:
"When a classification of counties for governmental purposes based upon population or otherwise is made by the Legislature in the enactment of general laws for governmental purposes in regard to the counties classified, if any state of facts can reasonably be conceived that will sustain the classification attempted by the Legislature, the existence of that state of facts at the time the law was enacted, will be presumed by the courts, and the deference due to the legislative judgment in the matter will be observed in all cases where the court cannot say on its judicial knowledge that the Legislature could not have had any reasonable ground for believing that there were public considerations justifying the particular classification and distinction made." Anderson v. B. P. I., 102 Fla. 695,136 So.2d 334. See also Hiers v. Mitchell, 95 Fla. 345, 116 So.2d 81.
The classification of the counties of the State into two classes, viz.; larger counties and smaller counties, for purposes of statutory regulation, appears to be a legislative policy that has been sustained where classification is permissible and the classification made is appropriate to the subject regulated and to the particular regulation. Such for example as enactments regulating the registration of electors (Chap. 9295, Acts of 1925, Sec. 367, C. G. L. 1927); regulating fees of certain county officers (Chap. 15984, Acts of 1933, Sec. 4589 (1) 1934 Supp. to C. G. L., 1927, held invalid, not for the classification but for defective title, State, ex rel.,
v. Howell, 112 Fla. 852, 151 So.2d 299); regulating the business of making small loans in certain counties (Chap. 10177, Acts of 1925, Secs. 3999, et seq., *Page 565 
C. G. L., held valid in Beasley v. Cahoon, 109 Fla. 106,147 So.2d 288); and perhaps other enactments. See also State, exrel., v. Daniel, 87 Fla. 270, 99 So.2d 804; Sparkman v. Budget Com., 103 Fla. 242, 137 So.2d 809.
Under Sections 20 and 21 of Article III and the other sections of the Constitution, there are some subjects of legislative regulation as to which the counties of the State may reasonably be classified according to population in enacting statutes, thereby giving to such statutes, a general operation within the classified counties, though not a universal operation throughout the State, as, for example, some matters of administrative or other governmental regulations and activities, State, ex rel. Buford, v. Daniel, 87 Fla. 270,99 So.2d 804; Beasley v. Cahoon, 109 Fla. 106, 147 So.2d 288; Sparkman v. Budget Com., 103 Fla. 242, 137 So.2d 809.
But even where classification is permissible, if the classification made is not reasonable and practicable with reference to the subject regulated and the nature of the regulation, the enactment will not be a general law. Anderson v. B. P. I., 102 Fla. 695, 136 So.2d 334.
There are some subjects of statutory regulation which, because of their inherent nature or because of some express or implied organic limitations, are required to be of universal operation throughout the State. Such, for example, as the disposition of State and county tax sale certificates. State,ex rel., v. Quinn, decided here March 8, 1934. This rule of universality of operation throughout the State may well be applied in prescribing the qualifications of grand and petit jurors.
Prior to the enactment of Chapter 16058, Acts of 1933, the duties involved in selecting and certifying jury lists were conferred by general laws upon the county commissioners in *Page 566 
all of the several counties of the State (Chap. 4444 [2772]et seq., C. G. L.). Chapter 16058 in effect classified all the counties of the State into two classes viz.: all counties "having a population exceeding 135,000 inhabitants by the last preceding Federal census" are placed in one class wherein the duties are conferred upon "two Jury Commissioners," while all the counties of the State having a population of 155,000 or less are left in another class wherein the duties as theretofore are to be performed by the county commissioners of each county. Thus all the counties of the State are divided into two classes for statutory regulations as to the officers upon whom is conferred the duty of selecting and certifying the names of persons who are qualified for jury service, the qualifications of the persons to be so selected and certified being the same in every county in the State as defined by general law. Secs. 4443 (2771) and 4444 (2772) C. G. L.
This differentiates the classification from that held invalid in Jordan v. State, ex rel., 100 Fla. 494, 129 So.2d 747, wherein fixing the number of names to be selected for jury duty in the County Judge's Court, the classification was of counties having a population between 40,000 and 43,000, leaving a small margin for other counties to enter the class as formed by an increase or a decrease in their population respectively. In the latter case there was an intermediate classification not appropriate to the subject regulated. See also Stripling v. Thomas,101 Fla. 1015, 132 So.2d 824; Whitney v. Hillsborough Co., 99 Fla. 628,  127 So.2d 486; Anderson v. Board, 102 Fla. 695, 136 So.2d 334; Knight v. Board, 102 Fla. 923, 136 So.2d 631.
In the larger counties of the State, the various and onerous duties of the county commissioners or other considerations may in the judgment of the Legislature be sufficient *Page 567 
to justify the classification of the counties of the State into two classes, the larger counties and the smaller counties, and to provide that in each of the larger counties so classified, the duties theretofore imposed upon the county commissioners with reference to selecting and certifying names of persons for jury duty, shall be conferred upon other officers; but a more extended classification of the counties of the state by population in conferring such duties upon different classes of officers may not be permissible in view of the inherent nature of the duty which the law contemplates shall be performed with uniformity throughout the State at least with reference to classifications of the larger and the smaller counties. There is only one county now in the class of larger counties under Chapter 16058, but two other counties have each nearly the required population to enter the present larger county class, and the Legislature may lower or, if advisable later, raise the population dividing line between the two classes.
The principal provisions of Chapter 16058 relate (1) to the qualifications of the persons who may be selected for jury duty, and (2) to the officers who are to perform the statutory functions. The statute does not regulate "the practice of courts of justice" and does not regulate the "summoning and empaneling of grand and petit juries"; but the provisions of the statute do have some relation at least to "summoning and empaneling grand and petit juries," and classifications for statutory enactments on such subjects should have relation to comprehensive uniformity of regulations to the end that essential provisions on such subjects shall be as near uniform throughout the State as possible, consistent with efficient administration of the law in the various counties of the State.
In substance, Chapter 16055 required the selection of *Page 568 
"male inhabitants of the county known or believed to be qualified under the laws of Florida to be jurors."
Section 4443 (2771) Compiled General Laws, prescribes the qualifications and disqualifications of grand and petit jurors. Section 4444 (2772) requires the county commissioners to select "from the list of male persons who are qualified to serve as jurors under the provisions of Section 4443, and personally select and make out a list * * * of persons qualified to serve as jurors, who, in addition to the qualifications above mentioned, shall be such persons only as the said commissioners know, or have good reason to believe, are law abiding citizens of approved integrity, good character, sound judgment and intelligence, and who are not physically or mentally infirm, which list shall be signed and verified by the said commissioners as having been personally selected, as aforesaid, and as possessing the prescribed qualifications according to their best information and belief."
In substance, Chapter 16058 requires the selection and listing of male inhabitants of the county known or believed to be qualified under the laws of Florida to be jurors; and requires such list to be certified by the commissioners. Such provisions in effect require the jury commissioners under the new Act to select and certify names of persons who are qualified for jury duty in accordance with existing general laws. Other provisions in Chapter 16058 not contained in the prior general law do not affect the qualifications of those required to be selected for jury duty; and as the provisions prescribing qualifications of the persons to be selected for jury service are of uniform operation throughout the State under both the prior general law and the later Act, there can be no question of classification as to such qualifications. Thenumber of names to be selected and *Page 569 
certified in larger counties and in smaller counties is a matter that should be regulated under proper classifications. There are existing statutes on that subject. Secs. 4445 (2773),et seq., C. G. L.; Secs. 4450 (1) et seq., 1934 Cum. Supp. to C. G. L. Classifications of counties by population for creating county officers are permissible even if only one county is in a class. State, ex rel. Buford, v. Daniel, 87 Fla. 270,99 So. 804. There is no organic right to have the names of persons who are qualified for jury duty selected by the county commissioners.
Chapter 16058 does not violate Section 16, Article III, relating to the title of the Act, or Section 3 of the Declaration of Rights of the State Constitution, relating to the right of trial by jury. Errors in numbering bills in process of enactment are not fatal to the bills. See Volusia County v. State, 98 Fla. 1166, 123 So.2d 375.
If any of the incidental regulations contained in Chapter 16058 are invalid, they may be disregarded without impairing the efficiency of the essential portions of the Act. See Section 6 of the Act. Courts determine the validity and interpretation of the statutes, not their policy.
The foregoing statement of the law of this case is concurred in by Mr. Chief Justice DAVIS and Mr. Justice TERRELL. It is not agreed to by Mr. Justice ELLIS, Mr. Justice BROWN or by Mr. Justice BUFORD, whose views are severally stated in separate opinions filed herein as dissents from the views expressed in this opinion.
A concurrence of a majority of the members of this Court being necessary to declare Chapter 16058, Acts of 1933, unconstitutional and thereby enter a judgment ousting the respondents from the offices to which they have been appointed under the assailed Act, it follows that this quo warranto must fail, and that the present proceeding must *Page 570 
be dismissed without prejudice to the constitutional questions involved. And it is so ordered on the authority of State,ex rel. Landis, Atty. General, v. Williams, 112 Fla. 734, 151 So.2d Rep. 284.
DAVIS, C. J., and TERRELL, J., concur in the opinion.
ELLIS, BROWN and BUFORD, J. J., dissent from the opinion.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD concur in the order entered.